Citation Nr: 1015137	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  02-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from September 
1964 to August 1966.  The Veteran also served in the National 
Guard from May 1975 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

In November 2003, the Board found that new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for a psychiatric disability, to 
include dysthymia and PTSD.  Accordingly, the Board granted 
this portion of the Veteran's appeal.  However, the Board 
also remanded the de novo service connection claim for 
further evidentiary development.

In June 2009, the Board denied entitlement to service 
connection for PTSD and remanded the issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD for compliance with the November 2003 Remand 
instructions.

Unfortunately, for the reasons set forth below, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In December 2009, the AMC readjudicated-and denied-the 
Veteran's claim for service connection for a psychiatric 
disability other than PTSD.  Thereafter, and prior to the 
transfer of the Veteran's claims folder back to the Board, 
the Veteran submitted a report of a private psychiatric 
examination conducted later in December 2009.  The examining 
physician opined that the Veteran's "symptoms of 



depression, anxiety, and schizophrenic characteristic[s] . . 
. are more probable than not service connected secondary to 
his episodes while in service."  Clearly, this medical 
record is relevant to the current appeal.  

A complete and thorough review of the claims folder indicates 
that the agency of original jurisdiction (AOJ) has not 
readjudicated the issue remaining on appeal in light of this 
newly submitted evidence.  Further, the Veteran has not 
provided a written waiver of review of the report of the 
December 2009 psychiatric evaluation by the AOJ.  Thus, a 
remand of the Veteran's service connection claim is necessary 
to correct this procedural deficiency.  38 C.F.R. §§ 19.37, 
20. 1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, readjudicate the claim for 
service connection for psychiatric 
disability other than PTSD.  In so doing, 
consider the claim in light of all 
pertinent evidence of record, including 
the additional evidence received since 
the issuance of the December 2009 
supplemental statement of the case 
(SSOC).  

2.  If the benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


